NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                      2007-1038


                SHAKEPROOF ASSEMBLY COMPONENTS DIVISION
                       OF ILLINOIS TOOL WORKS, INC.,

                                                     Plaintiff-Appellee,

                                           v.


                                   UNITED STATES,

                                                     Defendant-Appellee,

                                          and

                     HANG ZHOU SPRING WASHER CO., LTD.,

                                                     Defendant-Appellant.

        David J. Levine, McDermott Will & Emery LLP, of Washington, DC, argued for
plaintiff-appellee. With him on the brief was Raymond Paretzky.

       Michael D. Panzera, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for defendant-appellee.
On the brief were Peter D. Keisler, Assistant Attorney General, Jeanne E. Davidson,
Director, Patricia M. McCarthy, Assistant Director, and David S. Silverbrand, Trial
Attorney. Of counsel on the brief were John D. McInerney, Chief Counsel, Michele D.
Lynch, Senior Counsel, and Hardeep K. Josan, Attorney International, Office of the Chief
Counsel for Import Administration, United States Department of Commerce, of
Washington, DC.

       Emily Lawson, White & Case LLP, of Washington, DC, argued for defendant-
appellant. With her on the brief was Adams C. Lee. Of counsel was Jay Charles
Campbell.

Appealed from: United States Court of International Trade

Senior Judge Richard W. Goldberg
                      NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                       2007-1038

                SHAKEPROOF ASSEMBLY COMPONENTS DIVISION
                       OF ILLINOIS TOOL WORKS, INC.,

                                                      Plaintiff-Appellee,
                                           v.

                                  UNITED STATES,

                                                      Defendant-Appellee,
                                          and

                     HANG ZHOU SPRING WASHER CO., LTD.,

                                                     Defendant-Appellant.

                                    Judgment

ON APPEAL from the         United States Court of International Trade

in CASE NO(S).             05-00404.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MAYER and LINN, Circuit Judges and ROBERTSON, District
Judge.*)

                           AFFIRMED. See Fed. Cir. R. 36.


                                           ENTERED BY ORDER OF THE COURT



DATED July 16, 2007                        /s/ Jan Horbaly
                                           Jan Horbaly, Clerk

*       Honorable James Robertson, District Judge, United States District Court of the
District of Columbia, sitting by designation.